Citation Nr: 1709872	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder.

2.  Entitlement to service connection for the residuals of frostbite of the right hand and thumb.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right ankle disability with broken blood vessel and swelling.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955, with service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a regional office hearing July 2011.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in July 2015 and June 2016 for further development.  In October 2016, the Veteran requested that the VA obtain copies of medical records from his treating physician, Dr. James Hardigan of the Watson Clinic.  As such, this matter is remanded so that attempts may be made to obtain the records identified by the Veteran.  38 C.F.R. § 3.159(c).  As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  New VA examinations should also be provided so that all new evidence may be reviewed and addressed.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  In the event that there are no new VA records to be associated with the claims file, a negative response should be provided.

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers, including Dr. James Hardigan of the Watson Clinic.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his psychiatric disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  The Veteran is hereby advised that the failed to report for a VA examination may adversely impact the adjudication of his appeal.

4.  Schedule the Veteran for an appropriate VA examination to address his cold injury claim.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine whether the Veteran has disability in his right hand, including the thumb, consistent with cold injury residuals, and, if so, whether it is at least as likely as not that such residuals are related to cold injury that occurred during service in Korea.  The examiner should assume as credible that the Veteran had loss of feeling in the right hand during service due to cold exposure in Korea.  The Veteran is hereby advised that the failed to report for a VA examination may adversely impact the adjudication of his appeal.

If not included in the Disability Benefit Questionnaire or other examination form, a list of the potential signs and symptoms of cold injury residuals set forth in VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.4.c should be provided to the examiner. 

A complete rationale must be included.  If the examiner cannot state an opinion without resorting to speculation, the examiner must state why that is so.

5.  Afford the Veteran one or more appropriate VA examinations to determine the nature, onset and likely etiology of rheumatoid arthritis, back disability and right ankle disability.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  

The examiner is to state whether the Veteran has a diagnosis of rheumatoid arthritis, a back disability, and a right ankle disability, and if so whether it is at least as likely as not that they had their onset in service or within year of service or are otherwise related to service.  In offering this assessment, the examiner should assume as credible that the Veteran that the Veteran fell during service, striking his back on a rock and injuring the right ankle.  The Veteran is hereby advised that the failed to report for a VA examination may adversely impact the adjudication of his appeal.

A complete rationale must be included.  If the examiner cannot state an opinion without resorting to speculation, the examiner must state why that is so.

6.  Then readjudicate the remanded claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

